DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments filed for U.S. Application No. 14/488163 filed on April 01, 2021.

	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-10 and 13-22 are pending in this Office Action.




Response to Arguments

	The Applicant’s arguments are not persuasive. 


On Pg. 10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Sibbald, Oliver, Glover and Hughes, alone or in combination, fail to disclose, teach or suggest all of Applicant's amended claim features More particularly, none of the references cited, alone or in combination, teach or suggest at least "initiating, with a service executing on the target computing device, an examination of the application 


Examiner replies that Sibbald does teach this limitation.  Par. 0090-0091 Sibbald discloses the second communication device evaluating a snapshot of a first communication device to determine if the related application has already been stored on the second communication device.  The match is seen as an application being installed on first communication device and the second communication device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim 1, 4-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibbald, US 2013/0282564 A1 in view of Oliver et al., US 2014/0359598 A1, Glover et al., US 2014/0282493 A1 and further in view of Hughes et al., US 2014/0317229 A1.

Regarding claim 1, Sibbald teaches a computing device-implemented method for improving application correspondence between computing devices, comprising:
“receiving at a target computing device application information from a source computing device relating to an application executable on the source computing device, the application information including an application identifier and application version” (Abstract, [0016] – The system is for transmitting data from a first communication device, as a transmitting device, to a second communication device, as a receiving device. The system also provides receiving data at the second communication device from the first communication device. The first communication device has one or more applications ("apps"), music files, video files, configuration files, etc. installed thereon. The apps may be provided on one or more server(s) in whole and/or in part. These apps have been downloaded from an app server or have been otherwise provided and installed on it. The second communication device may have a need for one or more of the apps installed on the first communication device. An embodiment provides a protocol, system and method for transmitting the apps and/or content identification information relating to the apps (receiving application information) from the first communication device to the second communication device.  [0070] - Device 110 can maintain in its local memory a list of applications, data and files that have been downloaded (or attempted to be downloaded) from server 106 and other servers and devices (e.g. applications stored on USB drives). The list may provide for each application downloaded from server 106 a content identification (ID) tag, which provides a unique ID code for the application (application identifier). The content ID tag may contain data identifying specific characteristics, restrictions and/or permissions associated with the downloaded application, such as an address of its source server, its release version (version identifier), its release date, the price (if any), any license requirements, any system requirements, any restrictions on use (e.g. can only be downloaded by devices associated with certain data carriers, cannot be downloaded by devices associated with other data carriers, geographic restrictions, etc.).
“initiating, with a service executing on the target computing device, the application information received from the source computing device and information associated with a plurality of applications resident on the target computing device wherein the service executing on the target computing device” (Fig. 8 and [0117-0122] – software modules, 822 (service). [0070] - The list may provide for each application downloaded from server 106 a content identification (ID) tag, which provides a unique ID code for the application. The content ID (application information) tag may contain data identifying specific characteristics, restrictions and/or permissions associated with the downloaded application, such as an address of its source server, its release version, its release date, the price (if any), any license requirements, any system requirements, any restrictions on use (e.g. can only be downloaded by devices associated with certain data carriers, cannot be downloaded by devices associated with other data carriers, geographic restrictions, etc.). Fig. 6 and [0090-0091] - With the completion of receipt of the transmission of the content ID (application information) from first communication device 110a, second communication device 110b has a snapshot of applications stored on first communication device 110a. Second communication device 110b uses the snapshot information to generate an import application list per process 606. The import application list can include details of any or all of the snapshot information received from first communication device 110a. Second communication device 110b (or server 106) may evaluate each snapshot to determine if the related application has already been installed on second communication device 110b.):
to determine whether an application identifier in the application information from the source computing device is an exact match to an identifier for any of the plurality of applications resident on the target computing device (Par. 0090-0091 Sibbald discloses the second communication device evaluating a snapshot of a first communication device to determine if the related application has already been stored on the second communication device.  The match is seen as an application being installed on first communication device and the second communication device);
Sibbald doesn’t explicitly teach but Oliver teaches:
“determining that the application identifier is not an exact match to an identifier for any of the plurality of applications on the target computing device; performing a database lookup for the application identifier” (Fig. 8 and [0117-0122] – software modules, 822 (service). [0005] - A search management system receives at a computing device one or more search results from a search operation based on a search query. The search operation was performed a search on content in a datastore accessible through an application. At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device (not an exact match). Fig. 3 and [0035] In some implementations, an appropriate application may not be installed for execution on the computing device 302 (not an exact match on the target device). Accordingly, a contextual application installer 320 may use the application identifier received in association with the contextual search results 307 or the local contextual search results to search an application store (database lookup) or other application sources for an installable version of the application identified by the application identifier. Upon finding such an installable version of the application, the contextual application installer 320 installs the application and opens the search result content using the installed application for presentation to the user. Fig. 5 and [0078] - the decision operation 504 may provide a form of version control, in that an application identifier or associated parameter may specify a particular version of the identified application (e.g., the most current version) and therefore cause the presentation operation 506 to present an option of installing the specified version (e.g., offering to update the specified application to the most current version). [0015] - If the application is not yet installed on the user's computing system, the search management system or related sub-systems may offer to install the application for use in accessing the content associated with the search result. In one implementation, an application that can access the application content is identifiable by an application identifier that uniquely identifies the target application within an application store or catalog, within a database of otherwise installable applications (e.g., via download or removable media), etc.); 
Sibbald doesn’t explicitly teach but Glover teaches:
“perform automatically, based on the determination that the application identifier is not an exact match to an identifier for any of the plurality of applications on the target computing device, a database lookup for the application identifier, (Figs.1D-F and [0020-0022] - In this system, an API builder 120 receives a query with one or more app IDs, Target device or destination, Source device, and one or more filters. The API builder 120 provides the app ID, source device and destination device as well as a limit on the search result to a similarity engine 130. This is done by consulting app IDs in a canonical app meta database (database lookup). The resulting app IDs are used by the similarity engine 130 which locates exact or similar apps for each app ID, up to the specified limit of matching results, and provide app IDs for the destination device to the API builder 120. [0022] In 158, if there is no exact app ID match on the destination platform or device, the process checks for a title match between a source canonical app and a database (170). If so, the process checks for available app ID for the destination platform (172). [0023] Next, if there is no exact title match in 170, the process checks if there are similar titles or "weak" title match between the source canonical app and the database (180). If so, the process checks if the app ID satisfies a predetermined importance threshold (182). [0024] From 180, if nothing matches, the process cross-checks for canonical app similarity score database with the source canonical app (190). The process then returns all apps whose similarity score exceeds a predetermined threshold (192) and filters the resulting apps (194). The process then ranks similarity apps by their scores (196), and outputs top canonical apps until the limit specified by the partner is reached (198).); 
the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications in an application store or repository (Par. 0024 Glover discloses an app similarity score to measure similarity between apps on a target device and source devices. Fig. 1E and Par. 0025 Glover discloses a comparison is made to determine if an exact match exist between the app IDs and the target app IDs.  The system uses a look-up table with the app ID and tries to locate an entry for the target app.  The exact match is seen as the closeness score.  The app ID is seen as the application identifier. The applications on the target device is seen as the target app IDs).
	
Sibbald and Glover are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring of Sibbald and incorporate the teachings of Glover in order to have a computer device-implemented method comprising “performing a database lookup for the application identifier, the database containing a plurality of relative scores respectively indicating a closeness of match between the application identifier and each of a plurality of potentially corresponding applications”. Doing so would enable one of ordinary skill in the art to enhance user experience as potentially viable apps are no longer overlooked by users because of the difficulties associated with searching by the use of search terms (Glover: [0015]).

Sibbald teaches “identifying a potentially corresponding application from among the plurality of applications on the target device based on the lookup” ([0059] Now further detail is provided on server 106 in network 102. Server 106 is a processor-controlled device (not shown) that has database 106b containing files, data, applications and other materials that can be accessed by devices in system 100. In one configuration, server 106 is an app server, storing a library of different applications that can be downloaded and installed on devices 110 and AP 114. Applications can cover many different categories, such as entertainment applications (including games), news applications, calendar applications, word/number/presentation processing applications, music/video applications, social network data and others. Different versions of a given application (such as a word processing application) can be provided for different devices, to account for different operating systems, memory requirements, display sizes and other operating parameters of the devices that download the applications. As such when a request for an application is received, server 106 can examine its account records to see if there is an account relating to the request. Depending on the parameters associated with the account (e.g. status in good standing, limitations on types of applications, limitations number of downloads, limitations on size of downloads, etc.), server 106 may or may not permit the requesting device to be provided with the requested application. If the request is approved by server 106, then server 106 initiates a download of the application to the requesting device through network 102. [0070] - Device 110 can maintain in its local memory a list of applications, data and files that have been downloaded (or attempted to be downloaded) from server 106 and other servers and devices. The list may provide for each application downloaded from server 106 a content identification (ID) tag, which provides a unique ID code for the application. Fig. 6 and [0090-0092] - With the completion of receipt of the transmission of the content ID from first communication device 110a, second communication device 110b has a snapshot of applications stored on first communication device 110a. Some or all of these applications may be applications which are remotely available, for example, on a remote server 106. Some or all of these applications may be available to be downloaded to the second communication device 110b, for example, over a network 102 through an application on second communication device 110b designed to download remote applications to a mobile communication device. Second communication device 110b uses the snapshot information to generate an import application list per process 606. The import application list can include details of any or all of the snapshot information received from first communication device 110a. Second communication device 110b (or server 106) may evaluate each snapshot to determine if the related application (potentially corresponding application) has already been installed on second communication device 110b and/or if the related application is permitted to be installed on second communication device 110b and/or if the related application has a restriction preventing it from being installed on second communication device 110b. [0093] In another embodiment, based on predetermined installation criteria, one or more of the applications (potentially corresponding applications) in the import list may be automatically installed  on second communication device 110b, as may be determined by installation criteria. The installation criteria may be based on type, time, size, presence (or absence) of another file or app, operating system version, memory requirement, other parameter associated with the applications, second communication device 110b, the user of the second device, an account associated with second device, the communication link for the second device with server 106 and/or other criteria.); 

Examiner’s note: Glover reference below also teaches this limitation for example in Abstract, [0020-0024] and Figs.1D-F.
“Displaying a list of the plurality of relative scores to a user of the target computing device“ ([0040] The search service 308 transfers the contextualized search results 307 to the search management system 304 for integration and presentation with local search results (displaying). The search management system 304 also generates a local set of contextualized search results. Each set of contextualized search results may include a variety of search result context parameters. Examples of such context parameters are listed below, without limitation: [0041] Application identifier--specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.) [0042] Action identifier--specifies an action to be performed by an associated application on the content specified by the search result (e.g., "play", "mail", "message", "call", etc.); may also be referred to as an "action contract" or as a parameter of an "action contract" [0043] Ranking parameters--specify the ranking of a search result with regard to other returned search results (relative scores); such ranking parameters may also include sub -rankings to facilitate the integration of remote ranking with local rankings.)
“Receives a selection of one of the potentially corresponding applications from the user of the target device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier (selection). A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0020] - The search management system 106 integrates searches in such contexts to allow a user to perform a single search, rather than a series of independent searches, and obtain an aggregated ranking, grouping, and presentation of the integrated search results. [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0054] filter, rank, promote, demote, etc. search results within the application content answer workflow 409 and related components));
	Sibbald and Oliver are analogous to the claimed invention due to their similar fields of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring, selecting and displaying of applications and the determining steps of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method comprising “determining that the application identifier is not an exact match to an identifier for any of the plurality of applications on the target computing device”, “performing a database lookup for the application identifier”, “Displaying a list of the plurality of relative scores to a user of the target device”, “Receiving a selection of one of the potentially corresponding applications from the user of the target device”  and “Adjusting the plurality of relative scores in the database based on the selection of the selected on of the potentially corresponding applications”. Doing so would enable one of ordinary skill in the art to improve user experience in his system by providing the users of the system easier access to required applications for viewing/displaying/accessing the data/information they desire (Oliver: [0015] and [0030]).

Sibbald doesn’t explicitly teach but Hughes teaches:
“downloads the selected one of the potentially corresponding applications without further user interactions from an application store or repository to the target computing device” (Abstract, Fig. 4 and [0010], [0024-0029]).
Note: The examiner points out that the Oliver reference also teaches these limitations in view of [0077-0078] and Fig.5.
	Examiner’s note: Determining the updated version of an application and then downloading the updated version of that application happens only when there is an exact match of the given identifier not for potentially corresponding application to the given ID. This is explained throughout the specification of the instant application in Fig. 2-3, [0014-0016]. This limitation is thus interpreted for an exact ID match (for the same application)
Sibbald and Hughes are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining and downloading steps of Sibbald and incorporate the teachings of Hughes in order to have the computer device-implemented method of claim 1. Doing so would enable one of ordinary skill in the art to increase performance, availability of resources, and improve efficiency of network applications management with significantly less cost and time (Hughes: [0010-0011]).

    Regarding claims 10 and 19, note the rejection of claim 1 above. The instant claims recite substantially same limitations as the above rejected claim and are therefore rejected under the same prior-art teachings. Furthermore, Claim 10 recites “A non-transitory medium holding computer-executable instructions” which is taught by Sibbald in Claim 16 and [0116]. Moreover, Claim 19 recites “a processor”, “at least one network interface capable of at least one of direct, indirect and hybrid communication with a source computing device, the network interface configured to receive application information from the source computing device” and “storage configured to hold at least one application”, these limitations are also taught by Sibbald in Abstract, [0066-0069], [0023] and [0079], Claim 16. Lastly for claim 19, the limitation “download the selected one of the potentially corresponding applications from an application store or repository to the target computing device” is taught by Glover in view of [0020-0022], [0002] and [0054].



Regarding claim 4, combination of Sibbald, Hughes and Oliver teach all the elements of claim 1.

Sibbald doesn’t explicitly teach “wherein the service determines whether an application resident on the target computing device corresponds to the application information by: 
“applying a matching algorithm to the application information and information associated with each of a plurality of applications resident on the computing device”; 11 ICE-023 
“providing a scored result of the applying for each of the plurality of applications based on a degree of a match between the application information and information associated with each of the plurality of applications resident on the computing device”; and 
“generating a list of the scored results for at least some of the plurality of applications”.

Oliver teaches wherein the service determines whether an application resident on the target computing device corresponds to the application information by: 
“applying a matching algorithm to the application information and information associated with each of a plurality of applications resident on the computing device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device.); 11 ICE-023 
“providing a scored result of the applying for each of the plurality of applications based on a degree of a match between the application information and information associated with each of the plurality of applications resident on the computing device” ([0069] - Each search result is associated with an individualized ranking metric (e.g., a confidence score). [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0053] determine whether to submit a classified query to a particular answer workflow (e.g., Web content answer workflow 408, application content answer workflow 409, etc.); [0054] filter, rank, promote, demote, etc. search results within the application content answer workflow 409 and related components) and 
“generating a list of the scored results for at least some of the plurality of applications” ([0040-0043], [0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0020] - The search management system 106 integrates searches in such contexts to allow a user to perform a single search, rather than a series of independent searches, and obtain an aggregated ranking, grouping, and presentation of the integrated search results. [0051] - The classification tags may be used to disambiguate search results, thereby grouping, ranking, and filtering search results to provide a more relevant set of search results to the user. [0052] - Classification tags may also be used to, without limitation: [0053] determine whether to submit a classified query to a particular answer workflow (e.g., Web content answer workflow 408, application content answer workflow 409, etc.); [0054] filter, rank, promote, demote, etc. search results within the application content answer workflow 409 and related components).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method “wherein the service determines whether an application resident on the target computing device corresponds to the application information by: applying a matching algorithm to the application information and information associated with each of a plurality of applications resident on the computing device; providing a scored result of the applying for each of the plurality of applications based on a degree of a match between the application information and information associated with each of the plurality of applications resident on the computing device; and generating a list of the scored results for at least some of the plurality of applications”. Doing so would enable one of ordinary skill in the art to improve user experience in his system by providing the users of the system easier access to required applications for viewing/displaying/accessing the data/information they desire (Oliver: [0015] and [0030]).
Examiner also points out [0122] of Sibbald as that the system of Sibbald allows for addition of other modules into the software modules (service).

Regarding claim 13, note the rejection of claim 4 above. The instant claim recites substantially same limitations as the above rejected claim and is therefore rejected under the same prior-art teachings.

Regarding claim 5, combination of Sibbald, Hughes and Oliver teach all the elements of claim 4.

Sibbald doesn’t explicitly teach “wherein the service applies a predetermined criteria to the list of scored results to identify an application corresponding to the application information that is resident on the target computing device”.

Oliver teaches “wherein the service applies a predetermined criteria to the list of scored results to identify a corresponding application resident on the target computing device” ([0040-0043] – Application identifier–specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.). Fig. 5 and [0005] – At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier (predetermined criteria) is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device. [0078] – Furthermore, in various implementations, the decision operation 504 may provide a form of version control, in that an application identifier or associated parameter may specify a particular version of the identified application (e.g., the most current version). The application identifier is unique per application which can also identify a version of the application, a match of an application that is identified by the same identifier would mean an exact match).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method “wherein the service applies a predetermined criteria to the list of scored results to identify a corresponding application resident on the target computing device”. Doing so would enable one of ordinary skill in the art to improve user experience in his system by providing the users of the system easier access to required applications for viewing/displaying/accessing the data/information they desire (Oliver: [0015] and [0030]).
Examiner also points out [0122] of Sibbald as that the system of Sibbald allows for addition of other modules into the software modules (service).

Regarding claim 14, note the rejection of claim 5 above. The instant claim recites substantially same limitations as the above rejected claim and is therefore rejected under the same prior-art teachings.

Regarding claim 6, combination of Sibbald, Hughes and Oliver teach all the elements of claim 5.


Sibbald doesn’t explicitly teach “wherein the service displays the list to a user of the target computing device and requests the user identify an application corresponding to the application information that is resident on the target computing device”.

Oliver teaches “wherein the service displays the list to a user of the target computing device and requests the user identify a corresponding application resident on the target computing device” ([0075] - A receiving operation 502 receives one or more search results associated with contextual parameters including an application identifier. A decision operation 504 determines whether the application identified by the application identifier associated with a selected search result is installed for execution on the computing device. If so, a presentation operation 514 presents the search result in a search results list with a prompt offering access via the installed identified application. [0047] - The contextualized search results 307 (e.g., which may include search results associated with remote content, e.g., Web content, and remote application content) and contextualized search results generated by the search management system 304 (e.g., which may include search results associated with local content, e.g., local files, and local application content accessible by locally executable applications) are ranked in aggregate and presented through a user interface in an integrated format (e.g., a single search results window). Selection of a search result may result in a launch of an associated application (e.g., specified by a contextually-provided application identifier) and invocation of an associated action (e.g., specified by a contextually-provided action identifier)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method “wherein the service displays the list to a user of the target computing device and requests the user identify a corresponding application resident on the target computing device”. Doing so would enable one of ordinary skill in the art to improve user experience in his system by providing the users of the system easier access to required applications for viewing/displaying/accessing the data/information they desire (Oliver: [0015] and [0030]).
Examiner also points out [0122] of Sibbald as that the system of Sibbald allows for addition of other modules into the software modules (service).

Regarding claim 15, note the rejection of claim 6 above. The instant claim recites substantially same limitations as the above rejected claim and is therefore rejected under the same prior-art teachings.

    Regarding claim 7, combination of Sibbald, Hughes and Oliver teaches all the elements of claim 1.

Sibbald further teaches “receiving the application information at the target computing device via a direct communication method with the source computing device” (Abstract, Fig. 3, [0066-0069] and [0023]).

Regarding claim 16, note the rejection of claim 7 above. The instant claim recites substantially same limitations as the above rejected claim and is therefore rejected under the same prior-art teachings.

Regarding claim 8, combination of Sibbald, Hughes and Oliver teaches all the elements of claim 1.

Sibbald further teaches “receiving the application information at the target computing device via an indirect or hybrid communication method with the source computing device, the hybrid communication method including direct and indirect communication between the source computing device and the target computing device.” (Abstract, [0066-0069] and [0079]).

Regarding claim 17, note the rejection of claim 8 above. The instant claim recites substantially same limitations as the above rejected claim and is therefore rejected under the same prior-art teachings.

Regarding claim 9, combination of Sibbald, Hughes and Oliver teach all the elements of claim 1.

Sibbald further teaches “wherein the application information includes an operating system identifier” ([0093] In another embodiment, based on predetermined installation criteria, one or more of the applications in the import list may be automatically installed on second communication device 110b, as may be determined by installation criteria. The installation criteria may be based on type, time, size, presence (or absence) of another file or app, operating system version, memory requirement, other parameter associated with the applications, second communication device 110b, the user of the second device, an account associated with second device, the communication link for the second device with server 106 and/or other criteria)

Sibbald doesn’t explicitly teach “wherein the application information includes an application identifier and an application version”.

Oliver teaches “wherein the application information includes an application identifier and an application version” ([0041] - Application identifier--specifies an application to be executed on the content specified by the search result (e.g., an application identifier may be a unique identifier specified in an application store catalog, a publicly available database, etc.). [0005] - At least one of the search results is associated with an application identifier identifying the application. A contextual application installer determines whether the application identified by the application identifier is already installed for execution by the computing device and installs the application on the computing device, if the application is not already installed on the computing device. [0078] - Furthermore, in various implementations, the decision operation 504 may provide a form of version control, in that an application identifier or associated parameter may specify a particular version of the identified application (e.g., the most current version). ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application information of Sibbald and incorporate the teachings of Oliver in order to have a computer device-implemented method “wherein the application information includes an application identifier and an application version”. Doing so would enable one of ordinary skill in the art to improve user experience in his system by providing the users of the system easier access to required applications for viewing/displaying/accessing the data/information they desire (Oliver: [0015] and [0030]).

Regarding claim 18, note the rejection of claim 9 above. The instant claim recites substantially same limitations as the above rejected claim and is therefore rejected under the same prior-art teachings.

    Regarding claim 20, combination of Sibbald, Hughes and Oliver teach all the elements of claim 19.

Sibbald further teaches “wherein the network interface is capable of direct communication with the source computing device and one of a radio communication protocol and a text message protocol is used to communicate with the source computing device” (Abstract, [0066-0069], [0023]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibbald, US 2013/0282564 A1 in view of Oliver et al., US 2014/0359598 A1 and Hughes et al., US 2014/0317229 A1 as applied to claims 1, 10 and 19 above and further in view of Ilmonen et al., US 2016/0065717 A1.

Regarding claim 21, combination of Sibbald, Hughes and Oliver teach all the elements of claim 1.
Sibbald doesn’t explicitly disclose but Ilmonen teaches:
“wherein the source computing device executes a first operating system and the target computing system executes a second operating system, wherein the first and second operating systems are different and the application is executable by the first operating system” (Fig.7 and [0080-0090]).
		Note: The teachings of this claim is inherent in the Sibbald reference in view of [0093]
	
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sibbald and incorporate the teachings of Ilmonen in order to have a computer device-implemented method claim 21. Doing so would enable one of ordinary skill in the art to have more flexibility in their system by checking the compatibility of the application with the operating system of the second apparatus (Ilmonen: [0030]).

Regarding claim 22, note the rejection of claim 21 above. The instant claim recites substantially same limitations as the above rejected claim and is therefore rejected under the same prior-art teachings.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  May 18, 2021Examiner, Art Unit 2159               
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159